Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00556-CR

                                      Jesse CUELLAR,
                                          Appellant

                                            v.
                                       The STATE of
                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR7135
                       Honorable Melisa C. Skinner, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED.

       SIGNED September 11, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice